Deemer, C. J.
(dissenting). — In my opinion the majority have made and decided a case not presented to the court below, nor argued here. Moreover, the case so made is not sustained by sufficient testimony, and as I view it, the decision of the lower court upon the issues and testimony adduced should be reversed. The case is simply this:
Mowery purchased, hogs, issuing checks therefor upon the Central Savings Bank. These checks were paid by the bank. He shipped a car load of hogs to T. M. Sinclair & Co. at Cedar Kapids, Iowa, taking a live stock contract showing shipment to the Sinclair Company. He drew a draft on the Sinclair Company to the intervener, Central Bank, for the sum of $900. This draft was never accepted by the Sinclair Company, but was protested on April 22, 1908. Mowery was indebted to the What Cheer Savings Bank. This bank sued out an ‘execution on a judgment held by it against Mowery and caused the same to be served by garnishing the Sinclair Company on the 21st day of April, 1908. The service of garnishment was after the car of hogs had arrived at Cedar Kapids, but before they came into the actual possession of the consignee. The garnishment was run before the presentation of the draft with the live stock contract to the Sinclair Company. The garnishee paid the purchase price of the hogs into court, and the Central Bank intervened in the suit, and in its pleading framed the one issue which I think can be considered on this appeal. The controversy is then between two creditors of Mowery to the funds now in the hands of the court, and I think it goes without saying that the question is not, primarily, what right either creditor may have against the common debtor, but, what are the rights- of these creditors between themselves ? By garnish*125ment a creditor acquires a lien or a right in the nature of a lien upon any property or money in the hands of the garnishee which he is entitled to establish and enforce, not only against the judgment defendant, but against all other creditors who do not have a prior right to or lien upon the fund. Intervener came into this case asserting a prior right to or lien upon this fund, and the burden was upon him to show such right to or lien upon the money in the'hands of the court. His claim he must present in- the form of a petition, and upon the allegations thereof he must stand or fall. I therefore quote from the petition of intervention as amended the exact claim made by the Central Savings Bank. It is as follows:
That by virtue of a verbal agreement and arrangement with the defendant, G. M. Mowery, and the garnishee, T. M. Sinclair & Co., a corporation under the laws of the state of Iowa, with its principal place of business at Cedar Bapids, Linn County, Iowa, whereby this intervener, the Central Savings Bank of What Cheer, Iowa, furnished the money to pay for the carload of hogs shipped from What Cheer, Iowa, to the said garnishee, T. M. Sinclair & Co., at Cedar Bapids, Iowa, about the 20th day of April, 1908. That about the 21st day of April, 1908, as appears from the execution and return, the proceeds of the said carload of hogs was garnished in the hands of the garnishee, T. M. Sinclair & Co., upon a pretended judgment in favor of the plaintiff, the What Cheer Savings Bank. . . . The intervener further states that the proceeds of the first carload of hogs amounted to more than the sum of $900; that the entire proceeds of the said two carloads is the property of this intervener; and that the said defendant, G. M. Mowery, has no claim or interest therein. The intervener further states that, by reason of the issuance and levy of the pretended execution and the withholding of the proceeds of the said two carloads of hogs from this intervener, it has been damaged in the sum of $100, no part of which has been paid. . . . Wherefore the said, intervener prays for judgment against the said plaintiff and the garnishee holding and declaring that *126it is the owner and entitled to the possession of the proceeds of the sales of the said two carloads of' hogs, and that it have judgment against the plaintiff and against the said garnishee for the amounts thereof, together with interest and costs of suit and its damages in the sum of $100. . . . That about the month of August, 1906, the defendant, Gr. M. Mowery, and this intervener entered into a verbal .agreement, whereby this intervener was to furnish the money whereby the said defendant, Mowery, purchased hogs for shipment to the garnishee, T. M. Sinclair & Co., by the payment of the checks of the said defendant, Mowery, drawn upon the intervener; that the proceeds of the sales of said hogs shipped to the said garnishee were deposited to the .credit of the intervener, or paid to it by draft; that such arrangement between the intervener and said garnishee continued and was being carried out by the parties thereto at the time of the garnishment in this cause. Intervener further says that the money garnished herein belongs to this intervener; that it had furnished the money to pay for the said carload of hogs, the proceeds of which was garnished by the plaintiff; and that the defendant, Mowery, had no interest in or claim to any part of the same.
This is the exact claim made by the intervener, and it will be noticed that there is not the slightest reference made to any bill of lading, nor to any draft drawn by Mowery upon the Sinclair Company. Intervener’s claim is by virtue of a verbal agreement between Mowery and the Sinclair Company, whereby the Central Bank furnished the money to pay for the carload of hogs shipped from What’Cheer to the Sinclair Company. This, if established, would not give the intervener any claim to the proceeds arising from the hogs shipped by Mowery to the Sinclair Company. The only other claim made is that Mowery entered into a verbal agreement with the Central Bank whereby, he (Mowery) purchased hogs for shipment to the Sinclair Company by the payment of Mowery’s checks; that the proceeds of, the sales of said hogs were deposited to the credit of the intervener or paid to it by draft. In*127tervener alleged as a conclusion that, as it had furnished the money to pay for the carload of hogs, it was entitled to the proceeds of the hogs, and therefore to the money deposited with the clerk of the courts. Now, what is the law upon such propositions ? Surely no lien was created upon the money in the hands of the court through such arrangements. The evidence shows that the so-called bill of lading referred to by the majority is a live stock contract issued by the railway company, which recited the receipt of one car of hogs from J. M. Mowery, to be delivered to T. M. Sinclair & Co., of Cedar Rapids. Prima facie the delivery of the hogs under this contract to the carrier was a delivery to the consignee, Sinclair & Co., and passed the title to said company. See Bank v. Crabtree,, 86 Iowa, 731; Whitlock v. Workman Co., 15 Iowa, 351; Scharff v. Meyer, 133 Mo. 428 (34 S. W. 858, 54 Am. St. Rep. 672); Wigton v. Bowley, 130 Mass. 252.
There is nothing in the oral testimony tending to show that Mowery had any intent to retain title. The live stock contract, it is true, was delivered to the Central Bank at the time Mowery drew his draft in favor of that bank on the Sinclair Company; but this was simply a method whereby he was attempting to give the intervener an assignment of part of the funds or money to the bank. There is no claim either in the petition of intervention or in the testimony that it was Mowery’s intention to hold control of the property, which ordinarily would pass, under such circumstances as are here disclosed, to the consignee, Sinclair & Co., upon delivery to the carrier. It is enough to say, in this connection, that intervener makes no claim whatever to the goods in virtue of the delivery or assignment to it of the live stock contract or bill of lading. It has no claim to the funds arising from the sale of the hogs in virtue of its having furnished the purchase price for the hogs to Mowery. Hodges v. Kimball, 49 Iowa, 577.
*128The draft drawn by Mowery did not work an assignment of the funds in the hands of the Sinclair Company for the reason that under our negotiable instruments act it did not constitute an assignment of the funds or any part thereof until .presented and accepted by the party upon whom it was drawn. See Code Supp. 1907, section 3060al27.
Moreover, even if intervener had made claim to a lien upon the hogs or the proceeds thereof in virtue of the bill of lading, it would fail for the reason that, according to the testimony as I understand it, the bank took the draft for collection only as the agent for Mowery and held the bill of lading for the same purpose. In that relation it was acting simply as Mowery’s agent and never acquired in its own right any interest in or claim upon either the hogs or the proceeds thereof. Intervener was attempting to bring his case under the rule announced in Shaffer v. Rhynders, 116 Iowa, 472. In this it failed, however, for it did not prove an agreement or contract that it was to have a lien upon all shipments of hogs. No such agreement is shown in this ease, nor is any such claim made in the petition of intervention. The most that can be claimed is that intervener furnished the money to purchase the hogs, and that the proceeds of the sale of the hogs shipped to Sinclair & Co. were deposited to the credit of the intervener, or were paid to it by draft. This agreement, to my mind, even if established, did not create any lien either upon the hogs or the proceeds thereof. I think the case is ruled by Scharff v. Meyer, supra; Bank v. Milling Co., 103 Iowa, 518; Bank v. Crabtree, supra; Kentucky Refining Co. v. Globe Refining Co., 104 Ky. 559 (47 S. W. 602, 42 L. R. A. 353, 84 Am. St. Rep. 468); Willman Mercantile Co. v. Fussy, 15 Mont. 511 (39 Pac. 738, 48 Am. St. Rep. 698).
I may add, in conclusion, that there never was any assignment of the bill of lading to the intervener, and that *129tlie most that can be claimed from the testimony is that the intervener bank took the draft with the bill of lading for collection. Its managing officer distinctly stated that it did not accept it as payment, did not discount it, but did take it for collection. I conclude by saying again that the majority have decided a case not made by either the petition of intervention or the testimony offered in support thereof.
I think that on the issues tendered the judgment should have been for the plaintiff, and that the finding of the trial court in favor of the intervener was erroneous and should be reversed.